Exhibit 10.18

CONFIDENTIAL TREATMENT

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  Such Portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

ESCROW AGREEMENT

between

Globalstar, Inc.

461 South Milpitas Blvd., Milpitas, California 95035, U.S.A. (hereinafter
referred to as “Globalstar”);

and

Alcatel Alenia Space France

12, rue de la Baume, 75008 Paris, France (hereinafter referred to as “Alcatel”)

(Globalstar and Alcatel hereinafter referred to as the “Principals”);

and

Société Générale, Société Anonyme au capital de 576.285.895,00 EUR,
identification number 552 120 222 RCS Paris, having its registered office in
PARIS, 29 Boulevard Haussmann (hereinafter referred to as the “Escrow Agent”).

The Principals and the Escrow Agent are individually referred to as a “Party”
and together as “Parties”.

WHEREAS, Globalstar and Alcatel entered into an agreement (named Contract #
GINC-C-06-0300) on 30 November 2006 (as amended, restated, and/or supplemented)
pursuant to which Alcatel, as a producer and seller, will construct and deliver
low-earth-orbit satellites to Globalstar, as purchaser, for its satellite
constellation (the “Contract”);

WHEREAS, the Escrow Agent shall not be obliged to have any knowledge of the
content of the Contract, which is not binding on Escrow Agent and does not have
any effect on Escrow Agent (which, in its turn, does not have any obligation to
monitor or verify the accurate fulfilment by the Principals of any of their
respective obligations under the Contract), but for the terms and conditions
being reflected in this escrow agreement (the “Escrow Agreement”);


--------------------------------------------------------------------------------


WHEREAS, the Contract requires Globalstar, in order to secure its payment
obligations under the Contract, to make an initial deposit into escrow of forty
million (40,000,000) Euros (the “Initial Deposit”) and, subsequently, to deposit
into escrow certain additional amounts in order to maintain the levels of
funding set forth in Exhibit A (each such additional amount a “Required
Payment”) ;

WHEREAS, in such framework the Principals have decided to select Société
Générale as Escrow Agent for the performance of the provisions of this Escrow
Agreement;

WHEREAS, the Escrow Agent is willing to act as an escrow agent pursuant to the
terms and conditions agreed herein;

WHEREAS, the relationship between the Escrow Agent on the one hand and the
Principals on the other hand shall be solely and exclusively governed by this
Escrow Agreement, and none of the Principals may assert any claims whatsoever
against the Escrow Agent under the Contract. This Escrow Agreement shall remain
fully valid even if the Contract or any other agreement does not become
effective or is void or unenforceable for whatever reason; provided, however,
nothing contained in this Escrow Agreement shall be construed or interpreted as
amending or modifying any provisions of the Contract.

NOW THEREFORE IT IS AGREED AS FOLLOWS:

1                                        Establishment of Escrow — Investment of
Escrow Fund


1.1.                              OPENING OF THE ESCROW ACCOUNT:


UPON SIGNING OF THIS ESCROW AGREEMENT, THE ESCROW AGENT SHALL OPEN TO THE
PRINCIPALS A CURRENT ACCOUNT IN THE NAMES OF BOTH OF THE PRINCIPALS (THE “ESCROW
ACCOUNT”) BEARING THE DESIGNATION “ESCROW GLOBALSTAR / ALCATEL”, UNDER THE
FOLLOWING REFERENCES :

Bank code [*]

Branch Code :[*]

Account number :[*]

IBAN : [*]


SWIFT ADRESS (BIC CODE) :[*]

2


--------------------------------------------------------------------------------



THIS ESCROW ACCOUNT SHALL HAVE THE LEGAL NATURE OF A COLLECTIVE CURRENT ACCOUNT
WITHOUT ACTIVE SOLIDARITY (COMPTE COLLECTIF SANS SOLIDARITÉ ACTIVE).

 


1.2.                              DEPOSIT OF THE ESCROW FUND:

1.2.1.                    All amounts deposited in the Escrow Account and
remaining there or thereafter invested in an investment account (a “Securities
Account”) as set forth in Article 1.3 (as increased by any amounts earned as
interest thereon or as investment-profit thereof or any additional contributions
and as reduced by any disbursements and/or amounts withdrawn or deducted as
provided for in this Escrow Agreement) are referred to herein collectively as
the “Escrow Fund.”  The Escrow Fund shall consist of the Escrow Account and the
Securities Account.

 


1.2.2.                    GLOBALSTAR SHALL DEPOSIT INTO THE ESCROW ACCOUNT THE
INITIAL DEPOSIT WITHIN THREE (3) CALENDAR DAYS AFTER THE DATE OF ENTRY INTO
FORCE OF THIS AGREEMENT.  ON THE FIRST BUSINESS DAY OF EACH CALENDAR QUARTER (A
“QUARTER”) SET FORTH ON EXHIBIT A OF THIS AGREEMENT, GLOBALSTAR SHALL DEPOSIT
INTO THE ESCROW ACCOUNT SUCH ADDITIONAL FUNDS, IF ANY, AS MAY BE REQUIRED TO
CAUSE THE AGGREGATE BALANCE OF THE ESCROW FUND TO EQUAL THE AMOUNT SHOWN ON
EXHIBIT A FOR SUCH QUARTER (EACH SUCH AMOUNT IS THE “DEPOSIT REQUIREMENT” FOR
SUCH QUARTER); SUCH AMOUNT IS APPROXIMATELY EQUAL TO THE AMOUNT DUE UNDER THE
CONTRACT FOR THE TWO (2) IMMEDIATELY FOLLOWING QUARTERS OF THE CONTRACT. EXHIBIT
A MAY BE MODIFIED FROM TIME TO TIME BY JOINT WRITTEN INSTRUCTION OF THE
PRINCIPALS.


IN SUCH CASE, THE PRINCIPALS SHALL TOGETHER PROMPTLY NOTIFY IN WRITING THE
ESCROW AGENT OF THE CHANGES OCCURRED IN ORDER TO ENABLE IT TO FULFIL ITS
OBLIGATIONS UNDER ARTICLE 2 BELOW. WITHOUT ANY SUCH INFORMATION IN A REASONABLE
TIMELY BASIS, THE ESCROW AGENT SHALL BE AUTHORISED TO RELY UPON THE LAST
AVAILABLE EXHIBIT A.

3


--------------------------------------------------------------------------------



FOR THE PURPOSE OF THIS ESCROW AGREEMENT, “BUSINESS DAY” SHALL MEAN A DAY ON
WHICH BANKS ARE OPEN FOR BUSINESS IN PARIS (EXCLUDING SATURDAYS, SUNDAYS AND
PUBLIC HOLIDAYS)

1.2.3.                     Following the Initial Deposit, the amount of the
Escrow Fund on any date shall not fall below the Deposit Requirement
corresponding to such date as shown in Exhibit A.  However, the Escrow Agent
shall not be obliged to monitor the Deposit Requirement.  The Escrow Agent shall
only be obliged to report to the Principals the balance of the Escrow Account
and of the Securities Account as of the first Business Day of each Quarter, the
exact reporting date being the first Business Day of a Quarter (the “Reporting
Date”), beginning on the first Business Day following 1 January 2007.

1.2.4.                   With effect as of each Reporting Date until the
termination of this Agreement and upon specific request by either of the
Principals, the Escrow Agent shall deliver to the Principals bank statements
regarding the Escrow Account and the related Securities Accounts (each an
“Escrow Balance Report”), it being understood that such Escrow Balance Report
will be dispatched within five (5) Business Days after the Reporting Date or the
date of a specific request.


1.2.5.                     IF ON ANY REPORTING DATE THE BALANCE OF THE ESCROW
FUND AS REPORTED BY ESCROW AGENT IS LOWER THAN THE DEPOSIT REQUIREMENT,
GLOBALSTAR SHALL, WITHIN TEN (10) CALENDAR DAYS AFTER DELIVERY OF THE ESCROW
BALANCE REPORT, DEPOSIT INTO THE ESCROW ACCOUNT THE AMOUNT NECESSARY TO INCREASE
THE ESCROW FUND TO, BUT NOT IN EXCESS OF, THE DEPOSIT REQUIREMENT FOR SUCH
REPORTING DATE AS SHOWN ON EXHIBIT A. IF THE TENTH CALENDAR DAY AFTER DELIVERY
OF THE ESCROW BALANCE REPORT IS A DAY THE ESCROW AGENT IS NOT OPEN FOR BUSINESS,
GLOBALSTAR SHALL DEPOSIT SUCH AMOUNT ON THE FIRST BUSINESS DAY THEREAFTER.

4


--------------------------------------------------------------------------------



1.2.6.                     IF FOLLOWING THE PAYMENT OF A CLAIM (AS SUCH TERM AND
THE PERTINENT PROCEDURE IS FURTHER SPECIFIED IN SECTION 2.3), OTHER THAN A CLAIM
WITH RESPECT TO A TERMINATION PAYMENT (AS SUCH TERM IS FURTHER SPECIFIED IN
SECTION 2.3), THE BALANCE OF THE ESCROW FUND IS LOWER THAN THE DEPOSIT
REQUIREMENT, GLOBALSTAR SHALL, WITHIN TEN (10) CALENDAR DAYS AFTER NOTICE OF
SUCH SHORTFALL — WITH COPY MADE TO THE ESCROW AGENT, DEPOSIT INTO THE ESCROW
ACCOUNT THE AMOUNT NECESSARY TO INCREASE THE ESCROW FUND TO, BUT NOT IN EXCESS
OF, THE DEPOSIT REQUIREMENT FOR SUCH DATE AS SHOWN ON EXHIBIT A. IF THE TENTH
CALENDAR DAY AFTER SUCH NOTICE IS A DAY THE ESCROW AGENT IS NOT OPEN FOR
BUSINESS, GLOBALSTAR SHALL DEPOSIT SUCH AMOUNT ON THE FIRST BUSINESS DAY
THEREAFTER.


THE PRINCIPALS ACKNOWLEDGE AND AGREE THAT THE ESCROW AGENT SHALL HAVE NO DUTY
WHATSOEVER TO TAKE ANY MEASURES TO CAUSE THE PRINCIPALS OR EITHER OF THEM TO
MAKE THE INITIAL DEPOSIT OR ANY REQUIRED PAYMENTS, OR TO TRANSFER AMOUNTS IN
CONNECTION WITH THE DEPOSIT REQUIREMENT OR THE PAYMENT OF CLAIMS. THE ESCROW
AGENT’S ONLY DUTY WITH REGARD TO THE PAYMENT OF FUNDS INTO THE ESCROW ACCOUNT
SHALL BE TO INFORM THE PRINCIPALS OF THE ENTRY OF AMOUNTS INTO THE ESCROW
ACCOUNT IN ACCORDANCE WITH THE PROVISIONS OF THE ESCROW AGREEMENT (SUCH
INFORMATION DUTY BEING DULY FULFILLED BY DELIVERY OF AN UP-TO-DATE ESCROW
BALANCE REPORT).


1.2.7.                     THE RIGHT TO MAKE DISTRIBUTIONS FROM THE ESCROW FUND,
TO GIVE INSTRUCTIONS TO THE ESCROW AGENT WITH RESPECT TO THE ESCROW FUND OR TO
UNDERTAKE ANY TRANSACTIONS, ETC. RELATING TO THE ESCROW FUND SHALL ONLY BE
EXECUTED COLLECTIVELY BY THE PRINCIPALS, PROVIDED THAT INFORMATION OF PURELY
INFORMATIVE CHARACTER (SUCH AS CHANGE OF ADDRESSES, ETC.) SHALL BE GIVEN
INDIVIDUALLY BY THE PARTY CONCERNED.  IN THE ABSENCE OF JOINT AND CORRESPONDING
INSTRUCTIONS IN WRITING, THE ESCROW AGENT SHALL FOLLOW STRICTLY THE TERMS SET
OUT HEREIN.


1.3.                              INVESTMENT OF THE ESCROW FUND

1.3.1.                     The Escrow Agent shall invest the amount available on
the Escrow Account in Tradable Medium Term Notes (“BMTN”), as specified in
Exhibit E and will guarantee the liquidity of the notes at any time.

5


--------------------------------------------------------------------------------



THE BMTN SHALL BE REGISTERED ON THE SECURITIES ACCOUNT OPENED IN THE NAMES OF
BOTH PRINCIPALS. THIS ACCOUNT SHALL HAVE THE LEGAL NATURE OF A COLLECTIVE
SECURITIES ACCOUNT WITHOUT ACTIVE SOLIDARITY (COMPTE TITRE COLLECTIF SANS
SOLIDARITÉ ACTIVE ). AS THE ESCROW FUND, THE BMTN SHALL BE KEPT IN ESCROW BY THE
ESCROW AGENT.

The interest earned on the BMTN investment will be the EONIA rate (Euro
Overnight Index Average, as calculated by European Central Bank).

Alternatively to the BMTN and subject to feasibility criteria for the Escrow
Agent (from a commercial and technical stand point) using its reasonable
commercial best efforts, both Principals agree to allow for the possibility to
work together in good faith to cause the Escrow Agent also to invest the Escrow
Fund in corporate or government interest-bearing investment grade securities
(not including common stock) denominated in Euro. The Parties agree to amend in
good faith the Escrow Agreement at a later stage as necessary, bearing in mind
that the Principals had been made aware by the Escrow Agent that such investment
may entail risk of liquidity as well as a risk of loss of the Escrow Fund
invested as such, for which the Escrow Agent shall not be held as liable.

1.3.2.                     Investments of Escrow Fund shall be automatically
made by the Escrow Agent promptly after receipt of (i) the Initial Deposit from
Globalstar, and (ii) a Required Payment from Globalstar. The investment shall be
made up to and within the limit of the BMTN’s nominal value.


1.3.3.                     NEITHER THE ESCROW ACCOUNT NOR THE SECURITIES ACCOUNT
SHALL BEAR ANY INTEREST.

1.3.4.                     Except as otherwise provided in the Escrow Agreement,
any Request (as defined below), notification or other instruction received by
the Escrow Agent from an authorised Principal under article 2 below shall
implicitly include the right for the Escrow Agent to sell a relevant portion of
the BMTN investments in the Securities Account in order to comply with the
relevant Request, notification or other instruction made pursuant to article 2.

2                                        Disbursement of the Escrow Fund

The Escrow Agent will under no circumstances be obliged to pay out according to
this Escrow Agreement any amount exceeding the Escrow Fund remaining at the
moment of such a payment.

6


--------------------------------------------------------------------------------


The Escrow Agent shall distribute the Escrow Fund in Euros as follows:

2.1                                If on any Reporting Date the balance of the
Escrow Fund is greater than the Deposit Requirement (based on Exhibit A as then
in effect) for the current Quarter (of which such Reporting Date is the first
Business Day), the Escrow Agent shall disburse, not earlier than on the third
Business Day following the delivery to the Escrow Agent of written request from
Globalstar (the “Request”) specifying the exact amount of funds to be paid,
being not more than the difference between the balance of the Escrow Fund as
shown in the most recent Escrow Balance Report and the Deposit Requirement for
the then-current Quarter (and then only to the extent that such payment does not
exceed the amount then due and payable to Alcatel pursuant to the Contract,
provided that the Escrow Agent shall have no duty to verify that), such amount
to Alcatel’s account as defined in Exhibit D hereto or as Alcatel may expressly
specify otherwise (the “Alcatel Account”).

The Request shall be sent simultaneously by Globalstar by email to Alcatel and
to the Escrow Agent, provided that Alcatel’s consent to the Request shall be
deemed given if Alcatel has not notified the Escrow Agent in writing to the
contrary within two (2) Business Days after the date of the Request.  The
Principals acknowledge that the Escrow Agent shall have no duty to monitor
whether or not the Request had been sent to (or received by) Alcatel.

Alcatel shall treat each payment received pursuant to a Request as one of
payment of Globalstar’s obligations under the Contract.

2.2.                              If on any Reporting Date the balance of the
Escrow Fund is lower than the Deposit Requirement for such Reporting Date, the
Escrow Agent shall make no payment from the Escrow Account.

7


--------------------------------------------------------------------------------


2.3                                 If the Escrow Agent receives, at any time, a
notification from Alcatel in the form of Exhibit B1 hereto (such notification to
be sent simultaneously by Alcatel to Globalstar and to the Escrow Agent by
email) certifying that Globalstar has failed to pay to Alcatel amounts then due
and payable under the Contract which have not yet been paid (a “Claim”) and
specifying (i) the amounts to be paid to the Alcatel Account and (ii) the
provision of the Contract under which such amounts are to be paid, including
whether such amounts are due with respect to a Required Payment or a payment for
termination charges pursuant to Article 21 or Article 22 of the Contract
(“Termination Payment”), the Escrow Agent shall, on the date to be specified in
such notification but not earlier than on the second Business Day following the
receipt by the Escrow Agent of such notification (provided that the notification
is received before 10 a.m. on its delivery date) by the Escrow Agent, pay from
the Escrow Fund the amount to be specified in such Claim to the Alcatel Account.

The Principals acknowledge and agree that the Escrow Agent shall have no duty to
verify the content of any Claim or notification, nor to verify that Globalstar
had been made aware of the delivery of such notification to the Escrow Agent,
and further agree that disputes which may arise between the Principals regarding
the validity of any such Claim shall be resolved as a dispute or disagreement
under the Contract, pursuant to the provisions of Article 23 of the Contract.

The Escrow Agent shall provide a written notice to the Principals within two (2)
Business Days after the execution of any such payment to Alcatel, attaching a
copy of such notification and an Escrow Balance Report reflecting such payment.
Alcatel shall treat each payment received pursuant to a Claim as one of payment
of Globalstar’s obligations under the Contract.

8


--------------------------------------------------------------------------------


2.4                                 If the Escrow Agent receives, at any time, a
notification from Alcatel in the form of Exhibit B2 hereto (such notification to
be sent simultaneously by Alcatel to Globalstar and to the Escrow Agent by
email) certifying that the Escrow Fund is sufficient, based upon the most recent
Escrow Balance Report, to make the final payment or payments to Alcatel in the
amount or amounts set forth in the notification and specifying (i) the amounts
to be paid to the Alcatel Account and (ii) that Alcatel has elected to be paid
all or part of its remaining payments by disbursement from the Escrow Fund, the
Escrow Agent, on the date or dates to be specified in such notification but not
earlier than  the second Business Day following receipt by the Escrow Agent of
such notification (provided that the notification had been received before 10
a.m. on its delivery date)  by the Escrow Agent, shall disburse to Alcatel by
payment or payments to the Alcatel Account cash from the Escrow Fund in the
amounts to be specified in such notification (the “Final Alcatel Payment”); upon
receipt of the Final Alcatel Payment, Alcatel shall have no further interest in
the Escrow Fund.  The Principals acknowledge and agree that the Escrow Agent
shall have no duty to verify the content of such notification electing to be
paid the Final Alcatel Payment and / or to verify that  Globalstar had been made
aware of the delivery of such notification to the Escrow Agent. The Principals
further agree that disputes which may arise between them regarding the validity
of such Final Alcatel Payment shall be resolved as a dispute or disagreement
under the Contract, pursuant to the provisions of Article 23 of the Contract.

The Escrow Agent shall provide a written notice to the Principals within two (2)
Business Days after the execution of any such payment to Alcatel, attaching a
copy of such notification and an Escrow Balance Report reflecting such payment.
Alcatel shall treat each payment received as a Final Alcatel Payment as one of
payment of Globalstar’s obligations under the Contract.

2.5                                 If at any time after a Final Alcatel Payment
has been made to Alcatel as provided for in Section 2.4 the Escrow Agent
receives a notification from Globalstar certifying that Globalstar is in
agreement with the making and amount of the Final Alcatel Payment and that
Alcatel has received a copy of such notification, Escrow Agent shall on the date
to be specified on such notification but not earlier than on the second Business
Day after receipt of such notification, disburse to Globalstar the balance of
the Escrow Fund by payment to the account described in Exhibit C hereto.

9


--------------------------------------------------------------------------------


The Principals acknowledge and agree that the Escrow Agent shall have no duty to
verify the content of any notification, nor to verify that  Alcatel had been
made aware of the delivery of such notification to the Escrow Agent, and further
agree that disputes which may arise between them regarding the validity of any
such notification shall be resolved as a dispute or disagreement under the
Contract, pursuant to the provisions of Article 23 of the Contract.

Without prejudice of the above, the Escrow Agent may distribute the whole or
part of the Escrow Fund at any time in accordance with the joint and
corresponding written instructions by the Principals or, in case of dispute
between the Principals (to the extent permitted by applicable law and/or any
binding agreement on them, including inter alia the Contract, it being
understood that the Escrow Agent shall have no obligation to monitor or to
participate in the relevant dispute), and in such case, failing any relevant
joint written instructions by the Principals, pursuant to a final judgment
(decision judiciaire passée en force de chose jugée).

3             Indemnity

Globalstar and Alcatel undertake to indemnify jointly and hold harmless the
Escrow Agent for all and any losses, costs, expenses, liabilities, claims,
actions or demands including legal costs which it may incur or which may be made
against it as a result of or in connection with this Escrow Agreement (as duly
documented by the Escrow Agent), including any legal costs incurred by the
Escrow Agent in order to enforce any of its rights arising out of this Escrow
Agreement, other than any loss, cost, expense, liability, claim, action or
demand which arises from the gross negligence or wilful misconduct of the Escrow
Agent.

For the purpose of this article 3 only, it is agreed by all the Parties that
Globalstar shall be the first to be claimed against in writing by the Escrow
Agent.  If, within eight (8) calendar days of the date of such written request,
the Escrow Agent states that it remains (in whole or in part) unsatisfied of its
claim by Globalstar, then, without being required to take any more steps against
Globalstar, the Escrow Agent shall have also the right to claim indemnity from
Alcatel, it being understood that such procedure shall not be, in any manner,
construed as a waiver by the Escrow Agent of the benefit of the joint
undertaking of the Principals.

10


--------------------------------------------------------------------------------


4             Limitations

4.1           The Escrow Agent shall be protected in acting upon any written
notice, request, demand, waiver, consent, receipt or other paper or document
furnished to it, not only as to its due execution and the validity and
effectiveness of its provisions but also as to the truth and acceptability of
any information therein contained, which it in good faith believes to be genuine
and what it purports to be.

4.2           The Escrow Agent shall be under no obligation to institute, appear
in or defend any action, suit or legal or arbitration proceeding in connection
with this Escrow Agreement or to take any other action likely to involve it in
liability, cost or expense, unless first indemnified to its reasonable
satisfaction.

5             Notices

Any and all notices or other instruments or papers to be sent to the Escrow
Agent by any other party hereto pursuant to this Escrow Agreement shall be in
writing and delivered personally or sent by a courier service (costs prepaid) or
by registered mail or facsimile or email. In order to timely reach the Escrow
Agent, they must be received by the Escrow Agent on or before the dates as set
out under this Escrow Agreement.

The Principals acknowledge the risks they may incur by using fax systems and are
therefore liable for all possible damages resulting from erroneous fax
transmissions or from failure to detect inadequate proof of identity or
counterfeits provided there has been no gross negligence on the part of the
Escrow Agent.  In addition, the Principals are aware that banking secrecy is not
guaranteed with telefax use.

If the Escrow Agent receives such notices or other instruments or papers in a
different way, it shall be free to regard them as received or not and will not
be liable towards any other party for his decision.

Any communication to be made between the Escrow Agent and a Principal under or
in connection with the Escrow Agreement may be made by electronic mail or other
electronic means, if the Escrow Agent and the relevant Principal: (i) agree
that, unless and until notified to the contrary, this is to be an accepted form
of communication; (ii) notify each other in writing of their electronic mail
address and/or any other information required to enable the sending and receipt
of information by that means; and (iii) notify each other of any change to their
address or any other such information supplied by them.

11


--------------------------------------------------------------------------------


Any electronic communication made between the Escrow Agent and a Principal will
be effective only when actually received in readable form and in the case of any
electronic communication made by a Principal to the Escrow Agent only if it is
addressed as further detailed in this Escrow Agreement.

Anything to be sent to any party hereto has to be sent to the following
addresses:

if to the Globalstar to:                  Globalstar, Inc.

461 South Milpitas Blvd.
Milpitas, CA 95035, USA

Telephone:              [*]
Facsimile:                      [*]
Attention:                   [*]

E-mail:                                       [*]

 

with a mandatory copies to:

 

Taft, Stettinius & Hollister LLP

425 Walnut Street

Suite 1800

Cincinnati, OH 45202,  USA

Telephone:              [*]

Facsimile:                      [*]

Attention:                   [*]

E-mail:                                       [*]

 

and

 

Kennedy Covington Lobdell & Hickman, LLP

214 North Tryon St., 47th Floor

Charlotte, NC  28202, USA

Telephone:              [*]

Facsimile:                      [*]

Attention:                   [*]

E-mail:                                       [*]

 

12


--------------------------------------------------------------------------------


 

if to Alcatel to:

Alcatel Alenia Space France
100, Boulevard du midi - B.P 99
06156 Cannes la Bocca Cedex — France
Telephone:                       [*]
Facsimile:                               [*]
Attention:                            [*]
E-mail:                                              [*]

 

 

 

 

 

with a mandatory copy to:

 

 

 

 

 

Alcatel Alenia Space France
26, avenue Jean François Champollion
31037 Toulouse Cedex — France
Telephone:                       [*]
Facsimile:                               [*]
Attention:                            [*]
E-mail:                                              [*]

 

 

 

 

if to the Escrow Agent to:

Société Générale

 

 

 

 

 

76 Rue Saint Jean, BP 13196
31131 BALMA Cedex - FRANCE
Telephone:                       [*]
Fax:                                                              [*]
Attention:                            [*]
E-Mail :                                        [*]

 

 

 

 

 

with a mandatory copy to

 

 

 

 

 

Société Générale
Rue Galilée, BP 500
31316 Labège Cedex - FRANCE
Telephone                        [*]
Fax :                                                         [*]
Attention :                         [*]
E-Mail :                            [*]
                                           [*]

 

13


--------------------------------------------------------------------------------


6             Signatures

Any and all notices or other instructions or papers to be sent to the Escrow
Agent by any other party to this Escrow Agreement shall be signed by the
person(s) mentioned in the respective form named “Authorized Signatories”
(Exhibits D1 and D2).

7             Severability

Should any provision of this Escrow Agreement be prohibited or ineffective or
otherwise unenforceable in whole or in part for whatever reason, such provision
shall cease to have effect without prejudicing the validity of the other
provisions hereunder. The Parties or the court having or taking jurisdiction
hereupon will replace such provision by another provision so that, to the extent
possible, the economic balance of this Escrow Agreement will be preserved.

8             Assignment and Amendment

This Escrow Agreement shall be binding upon and enure to the benefit of the
respective successors and assigns of the Parties. It is agreed, however, that no
party may assign any of its rights or obligations hereunder without the written
consent of the other parties.

This Escrow Agreement may not be amended except by a document in writing duly
executed by the Parties. This undertaking itself may only be amended by an
agreement in writing. The Parties agree that they jointly negotiated and
prepared this Escrow Agreement and that it shall not be construed against any
Party on the grounds that such Party prepared or drafted the same.

9             Entry into Force

This Escrow Agreement shall enter into force upon the date of signature by all
Parties and the fulfilment by the Principals of the relevant following
conditions precedent, satisfactory to the Escrow Agent, it being understood that
no deposit related to this Escrow Agreement shall be made by or on behalf of the
Principals until the Escrow Agent notifies the Principals that it has been
satisfied as to the form and substance of all of the relevant conditions
precedent.

14


--------------------------------------------------------------------------------


Conditions precedent to be provided to the Escrow Agent at signing :

Each Participant shall provide the Escrow agent with :

·                  A certified copy of the constitutional documents of each
Principal (i.e extrait Kbis, - or its equivalent in the relevant jurisdiction of
incorporation of Globalstar — statuts - by laws),

·                  Evidence of the powers and authority of each Principal’s
signatories and of each person authorised to act as signatory of each relevant
Principal attorney under the Escrow Agreement (or any document derived from the
Escrow Agreement, including inter alia any notification) (if relevant) a copy of
any relevant corporate authorisation (resolution of the board of directors for
instance) approving the terms and the execution of the Escrow Agreement by the
relevant Principal,

·                  Specimen of signatures of each person authorised to act on
behalf of each Principals under the Escrow Agreement (as described in Exhibit D1
and D2).

In addition, Globalstar shall provide the Escrow agent with:

·                  A legal opinion from the external advisers of Globalstar,
confirming inter alia the power and authority of the signatories of Globalstar,
the enforceability of the terms of the Escrow Agreement to Globalstar, the
choice of law and jurisdiction, and that all corporate authorisations in order
to execute and to enforce the Escrow Agreement have been obtained

·                  Payment to the Escrow Agent of all the fees due and payable
for the first year as set forth in article 11 below.

In each case, in form and substance satisfactory to the Escrow Agent.

10           Termination

This Escrow Agreement shall automatically terminate once the Escrow Fund is
completely disbursed in accordance with Section 2.5 and 2.6 above.

15


--------------------------------------------------------------------------------


In the event that any balance should remain in the Escrow Fund on 31 December
2014, the Escrow Agent shall have the right to withdraw from this Escrow
Agreement at any time, observing a 60-calendar day notice period.  During this
period, the Principals shall jointly designate a new depository and Escrow
Agent.  Should no such designation take place within this period, the Escrow
Agent shall keep the remaining balance until both Principals give it a single
instruction in order to move all the remaining funds outside the Escrow Agent’s
books.

11           Fees

Any and all fees of the Escrow Agent shall be borne by Globalstar.

The fees shall consist of the following :

Twenty-five thousand (25.000) Euros (V.A.T. excluded) per year, payable to the
Escrow Agent for the first time at the date of signing of the Escrow Agreement,
and subsequently on the first Business Day of each anniversary of such date of
signing, until termination as set forth in article 10 above.

It is understood between the Parties that, if Globalstar failed to pay such fees
to the Escrow Agent within ten (10) Business Days from the due date, then the
Principals hereby authorise the Escrow Agent to debit the corresponding amount
of unpaid fees against the Escrow Account at the end of that ten (10) Business
Days period.

12           Applicable Law and Place of Jurisdiction

All legal relationship between the Principals and the Escrow Agent in connection
with this Escrow Agreement shall be exclusively governed by and construed in
accordance with French law.

The exclusive place of jurisdiction for any disputes under the Escrow Agreement
shall be Paris.

The Escrow Agent reserves the right, however, to take legal action against
either Principals or both before the authority of their/his domicile or before
any other competent authority, in which event exclusively French law shall
remain applicable.

13           Originals

The Escrow Agreement shall be established and signed in three (3) originals.

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Escrow Agreement has been duly executed by the parties
hereto or their respective duly authorized officers or representatives in the
place and as of the date written below.

 

Place / Date: Milpitas, California, USA, on 21 December 2006

 

Globalstar, Inc.

 

 

 

/s/ Fuad Ahmad

 

 

Fuad Ahmad

Vice President and Chief Financial Officer

 

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Escrow Agreement has been duly executed by the parties
hereto or their respective duly authorized officers or representatives in the
place and as of the date written below.

 

Place / Date: Toulouse, on 21 December 2006

 

Alcatel Alenia Space France

 

 

 

/s/ Jean-Marc Alias

 

 

Name : Jean-Marc Alias

Title : Chief Financial Officer

 

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Escrow Agreement has been duly executed by the parties
hereto or their respective duly authorized officers or representatives in the
place and as of the date written below.

 

Place / Date: Toulouse, on 21 December 2006

 

Société Générale

 

 

 

/s/ Ph. Dairien

 

 

Name : Ph. Dairien

Title : Corporate Manager

 

19


--------------------------------------------------------------------------------


Exhibit A

Deposit Requirements

NUMBER OF
PERIOD

 

DEPOSIT
REQUIREMENT
(IN EURO)

 

DATES OF AVAILABILITY OF DEPOSIT
REQUIREMENT IN ACCOUNT

 

 

 

 

 

 

 

1(Initial Deposit)

 

40 000 000

 

Date Hereof to 31 Dec 2006

 

2

 

40 000 000

 

1 Jan 2007 to 31 Mar 2007

 

3

 

40 000 000

 

1 Apr 2007 to 30 Jun 2007

 

4

 

40 000 000

 

1 Jul 2007 to 30 Sep 2007

 

5

 

59 000 000

 

1 Oct 2007 to 31 Dec 2007

 

6

 

79 000 000

 

1 Jan 2008 to 31 Mar 2008

 

7

 

64 000 000

 

1 Apr 2008 to 30 Jun 2008

 

8

 

69 000 000

 

1 Jul 2008 to 30 Sep 2008

 

9

 

80 000 000

 

1 Oct 2008 to 31 Dec 2008

 

10

 

68 000 000

 

1 Jan 2009 to 31 Mar 2009

 

11

 

51 000 000

 

1 Apr 2009 to 30 Jun 2009

 

12

 

26 000 000

 

1 Jul 2009 to 30 Sep 2009

 

13

 

20 000 000

 

1 Oct 2009 to 31 Dec 2009

 

14

 

41 000 000

 

1 Jan 2010 to 31 Mar 2010

 

15

 

57 000 000

 

1 Apr 2010 to 30 Jun 2010

 

16

 

51 000 000

 

1 Jul 2010 to 30 Sep 2010

 

17

 

44 000 000

 

1 Oct 2010 to 31 Dec 2010

 

18

 

40 000 000

 

1 Jan 2011 to 31 Mar 2011

 

19

 

40 000 000

 

1 Apr 2011 to 30 Jun 2011

 

20

 

40 000 000

 

1 Jul 2011 to 30 Sep 2011

 

21

 

40 000 000

 

1 Oct 2011 to 31 Dec 2011

 

22

 

40 000 000

 

1 Jan 2012 to 31 Mar 2012

 

23

 

40 000 000

 

1 Apr 2012 to 30 Jun 2012

 

24

 

40 000 000

 

1 Jul 2012 to 30 Sep 2012

 

25

 

40 000 000

 

1 Oct 2012 to 31 Dec 2012

 

26

 

40 000 000

 

1 Jan 2013 to 31 Mar 2013

 

27

 

40 000 000

 

1 Apr 2013 to 30 Jun 2013

 

28

 

26 000 000

 

1 Jul 2013 to 30 Sep 2013

 

29

 

6 000 000

 

1 Oct 2013 to 31 Dec 2013

 

 

Required Payments

NUMBER OF PERIOD
(see above)

 

AMOUNT OF REQUIRED
PAYMENT
(IN EURO)

 

DATES OF
REQUIRED PAYMENTS

 

 

 

 

 

 

 

5

 

19 000 000

 

1 Oct 2007

 

6

 

20 000 000

 

1 Jan 2008

 

8

 

5 000 000

 

1 Jul 2008

 

9

 

11 000 000

 

1 Oct 2008

 

14

 

21 000 000

 

1 Jan 2010

 

15

 

16 000 000

 

1 Apr 2010

 

 

20


--------------------------------------------------------------------------------


Exhibit B1

Form of Notification

 

I, _____________________, depose, represent and warrant as follows:

1. I am the duly elected _________________ of Alcatel Alenia Space France, a
French company having its registered office at 12, rue de la Baume 75008 Paris,
France (“Alcatel”), and I have the legal capacity and all other necessary power
and authority to execute this Notification on behalf of the Alcatel. I have done
the necessary investigation and have the knowledge to be able to make the
statements set forth herein on behalf of the Alcatel.

2. This Notification is directed to _______________, a ________________
organized under the laws of France, as escrow agent (the “Escrow Agent”) under
the Escrow Agreement dated _______, 2006 among Globalstar, Inc. (“Globalstar”),
Alcatel and Escrow Agent (the “Escrow Agreement”). Capitalized terms not defined
herein have the meanings set forth in the Escrow Agreement.

3. Globalstar has failed to pay funds due and payable to Alcatel as required by
the terms and conditions of the Contract (or, in a situation where Alcatel is
required to submit invoices or provide notices in order for such funds to be
due, Globalstar has failed to pay such funds that would have been required by
the terms and conditions of the Contract if Alcatel had been permitted by law to
submit all required invoices and provide all such notices) in the amount of
_______________________ Million Euros (____,000,000 €), which amount is due and
payable to Alcatel.

4. Such funds are due with respect to [a Quarterly Payment, or other calendar
payment or payment for a Milestone Event (as defined in the Contract) under
Article 7 of the Contract] [payment for termination charges under Articles 21
and/or 22 of the Contract].

5. Escrow Agent is to pay the funds to Alcatel on [date] or on the first
Business Day after the repayment date of the investments effected according to
Section 1.2 of the Escrow Agreement, (which date is at least two (2) Business
Days after delivery of this Notification), by payment to the [Alcatel Account]
[describe other account],

6. Alcatel agrees that signatures transmitted by facsimile will be binding on
Alcatel as if originally executed.

7. This Notification shall be governed by French law.  The exclusive place of
jurisdiction for any disputes arising out of it shall be Paris

Executed this _____ day of __________.

Alcatel Alenia Space France

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

21


--------------------------------------------------------------------------------


Exhibit B2

Form of Notification

 

I, _____________________, depose, represent and warrant as follows:

1. I am the duly elected _________________ of Alcatel Alenia Space France, a
French company having its registered office at 12, rue de la Baume 75008 Paris,
France (“Alcatel”), and I have the legal capacity and all other necessary power
and authority to execute this Notification on behalf of the Alcatel. I have done
the necessary investigation and have the knowledge to be able to make the
statements set forth herein on behalf of the Alcatel.

2. This Notification is directed to ________________, a __________________
organized under the laws of France, as escrow agent (the “Escrow Agent”) under
the Escrow Agreement dated _________, 2006 among Globalstar, Inc.
(“Globalstar”), Alcatel and Escrow Agent (the “Escrow Agreement”). Capitalized
terms not defined herein have the meanings set forth in the Escrow Agreement.

3. The amount in the Escrow Fund is sufficient, based upon the most recent
Escrow Balance Report, to make the final payment or payments to Alcatel under
the Contract in the amount [or amounts] of _______________________ Million Euros
(____,000,000 €), which amount is due and payable to Alcatel.

4. Alcatel has elected to be paid its remaining payments by disbursement from
the Escrow Fund under Article __ of the Contract.

5. Escrow Agent is to pay the funds to Alcatel on [date] or on the first
Business Day after the repayment date of the investments effected according to
Section 1.2 of the Escrow Agreement, (which date is at least two (2) Business
Days after delivery of this Notification), by payment to the [Alcatel Account]
[describe other account].

6. Alcatel agrees that signatures transmitted by facsimile will be binding on
the Alcatel as if originally executed.

7. This Notification shall be governed by French law.  The exclusive place of
jurisdiction for any disputes arising out of it shall be Paris.

Executed this _____ day of __________.

Alcatel Alenia Space France

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

22


--------------------------------------------------------------------------------


 

Exhibit C

Account Payment Instructions

 

 

if in favour of Alcatel

 

Alcatel Alenia Space France

Société Générale Toulouse

Address : Innopole Voie 8 - BP 500 — 31316 Labège Cedex, France

Swift Code :                            [*]

Account n°                              [*]

 

 

 

 

if in favour of Globalstar

Union Bank of California

350 California Street, 10th Floor

San Francisco, CA  94104

 

SWIFT CODE:        [*]

Account Name:  Globalstar, Inc.

Account Number:                                          [*]

ABA Routing:       [*]

 

23


--------------------------------------------------------------------------------


 

Exhibit D1

Signatures Card

We hereby advise you of the following persons with unlimited authority to sign
(without right of substitution), to carry out any legal acts and to enter other
obligations vis-à-vis Société Générale acting as Escrow Agent in connection and
exclusively in accordance with the terms and conditions of the Escrow Agreement.

 

Globalstar, Inc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Last name/first name

 

Nationality / date of birth

 

Signature

 

 Authority to sign:

 

 

 

 

 

 

“ by sole

signature

or

“ by joint

signature of 2

 

 

 

 

 

 

“ by sole

signature

or

“ by joint

signature of 2

 

 

 

 

 

 

“ by sole

 signature

or

“ by joint

signature of 2

 

 

 

 

 

 

“ by sole

signature

or

“ by joint

signature of 2

 

The power of attorney of the authorized signatories shall be applicable without
restriction until the Escrow Agent receives an explicit revocation in writing.
The power of attorney, therefore, shall remain in effect irrespective of any
other or missing entries in a public register (e.g. the commercial register)”

Place/Date: _______________ / _______________

Globalstar, Inc.

_______________________

Name/Function:

24


--------------------------------------------------------------------------------


 

Exhibit D2

 

Signatures Card

 

We hereby advise you of the following persons with unlimited authority to sign
(without right of substitution), to carry out any legal acts and to enter other
obligations vis-à-vis Société Générale acting as Escrow Agent in connection and
exclusively in accordance with the terms and conditions of the Escrow Agreement.

 

Alcatel Alenia Space France

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Last name/first name

 

Nationality / date of birth

 

Signature

 

 Authority to sign:

 

 

 

 

 

 

 

“ by sole

signature

or

“ by joint

signature of 2

 

 

 

 

 

 

 

“ by sole

signature

or

“ by joint

signature of 2

 

 

 

 

 

 

 

“ by sole

 signature

or

“ by joint

signature of 2

 

 

 

 

 

 

 

“ by sole

signature

or

“ by joint

signature of 2

 

 

The power of attorney of the authorized signatories shall be applicable without
restriction until the Escrow Agent receives an explicit revocation in writing.
The power of attorney, therefore, shall remain in effect irrespective of any
other or missing entries in a public register (e.g. the commercial register)”

Place/Date: _______________ / _______________

Alcatel Alenia Space France

_______________________

Name/Function:

25


--------------------------------------------------------------------------------


 

Exhibit E



 

 

SURPLUS MANAGEMENT

 

 

 

 

SOCIETE GENERALE, through its subsidiary SG EURO C.T. offers investors the
possibility to place their surplus cash in tradeable medium-term notes (BMTN).

·      HOW IS A TRADEABLE MEDIUM-TERM NOTE PURCHASED ?

 

SG EURO C.T., which is 100% owned by the SOCIETE GENERALE Group, sells an
investor one or more money market notes issued by SOCIETE GENERALE, the unit
amount of which is EUR 152,500 .

SG EURO C.T. guarantees the liquidity of the notes, meaning that it redeems them
at any time.

·      HOW IS THE YIELD DETERMINED ?

 

The investor determines the yield on his investment beforehand with his SOCIETE
GENERALE branch by taking a fixed-rate or a variable-rate reference (from one
day to several months, starting on the day’s value or a deferred value).

 

- Fixed-rate yield :

The benchmark is the SOCIETE GENERALE borrower rate. Naturally, in the case
where the fixed rate is chosen, the yield is less if the note is redeemed before
maturity.

- Variable-rate yield :

The benchmark is the EONIA (Euro OverNight Index Average). The EONIA rate is
calculated by the European Central Bank and is distributed by the European
Banking Federation.

·      ADVANTAGES OF THE INVESTMENT

 

- Security : Legally, the investor owns one or more tradeable medium-term notes
issued by SOCIETE GENERALE and, therefore, runs a risk on SOCIETE GENERALE.

 

- Flexibility : A fixed or undetermined period can be chosen for each
investment.

- Choice of the yield : there are no entry or withdrawal costs. Depending on
expectations, the investor can choose a fixed yield, a variable yield or a
mixture of both.

 

26


--------------------------------------------------------------------------------